DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note:
[0049] Alternatively, according to another example, the dummy element 30 may be the electronic element 20 such as an IC element, a battery element, or the like. As such, it is possible to avoid overload with another electronic element 20, using the electronic element 20 without wiring.
[0050] When there is a need for the dummy element 30 having a larger weight, a battery may be used as the dummy element 30 without a power connection. The weight of the battery may be from 20 g to 50 g depending on the capacity or size.

Can ceramics be used in batteries?
As with most modern technologies, ceramics are a surprisingly important part to the battery production process. Here are merely two ways that ceramics contribute to sustainable travel. The average battery is made from an anode, a cathode, and an electrolyte.


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7, 11-14, 16-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (U.S. Patent 7,053,355) in view of Inoue et al. (U.S. 2016/0020035) hereafter Inoue.
As to claim 1, Ye discloses a wafer-type sensor unit (102) as shown in figures 3A-3D comprising:
a circuit board (118); and
a plurality of electronic elements (106, 108, 112, 114, and 116) including a sensor (106) installed on the circuit board (118), and
one or more dummy elements (batteries 110) installed on the circuit board (118)
wherein the electronic elements (106, 108, 112, 114, and 116) are arranged on the circuit board such that a center of gravity (mass or energy) of the wafer-type sensor unit (102) is provided to a center part (figure 3D is best figure) of the sensor (106).
	Ye does not specifically disclose the dummy element (the battery) being made of one of resin, ceramic, or carbon.  However, it would have been obvious to one having ordinary skill in the art the ceramic material is an important part in the battery in order to provide insolation/insulation and heat dissipation structure for the user.
	Furthermore, Inoue teaches a power storage device (battery 500) as shown in figures 5A-5B comprising an active material layer (i.e. 502) made of ceramic.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Inoue employed in the sensor unit of Ye because the ceramic material is an important part in the battery in order to provide insolation/insulation and heat dissipation structure for the user.
As to claim 2, Ye as modified by Inoue discloses the electronic element includes: a power supply unit (110); and a signal processing unit (108) configured to process a signal on the circuit board.
As to claim 4, Ye as modified by Inoue discloses the one or more dummy elements (110) are elements having a specific weight such that the center of gravity of the sensor unit (102) is at the center of the sensor (figure 3A).
As to claim 5, Ye discloses as modified by Inoue discloses a wiring is not connected to the one or more dummy elements (110).
As to claim 7, Ye as modified by Inoue discloses the one or more dummy elements (110) are arranged on the circuit board (118) such that the center of gravity of the wafer-type sensor unit in which the one or more dummy elements are arranged is at the center part of the sensor.
As to claim 11, Ye discloses a wafer-type sensor unit (102) as shown in figures 3A-3D comprising:
a circuit board (118); and
a plurality of electronic elements (106, 108, 110, and 112) including a sensor (106) installed on the circuit board (118), and
one or more dummy elements (batteries 110) installed on the circuit board,
wherein the electronic elements (106, 108, 110, 112) are arranged on the circuit board such that a center of gravity (mass or energy) of the wafer-type sensor unit (102) is provided to a center part (figure 3D is best figure) of the sensor (106).
Ye does not specifically disclose the dummy element (the battery) being made of one of resin, ceramic, or carbon.  However, it would have been obvious to one having ordinary skill in the art the ceramic material is an important part in the battery in order to provide insolation/insulation and heat dissipation structure for the user.
	Furthermore, Inoue teaches a power storage device (battery 500) as shown in figures 5A-5B comprising an active material layer (i.e. 502) made of ceramic.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Inoue employed in the sensor unit of Ye because the ceramic material is an important part in the battery in order to provide insolation/insulation and heat dissipation structure for the user.
As to claims 12-13, Ye as modified by Inoue discloses the electronic element includes: a power supply unit (110); and a signal processing unit (108) configured to process a signal on the circuit board, and the one or more dummy elements are elements having a specific weight such that the center of gravity of the sensor unit (102) is at the center of the sensor (figure 3A).
As to claim 14, Yen as modified by Inoue discloses the one or more dummy elements (batteries 110) is not electrically active during operation of the sensor unit.
As to claim 16, Yen as modified by Inoue discloses the sensor (106) is rectangular-shaped, and the circuit board is circular-shaped (substantially circular).
As to claim 17, Yen as modified by Inoue discloses the plurality of electronic elements include a plurality of power supply units (110), a number of the plurality of power supply units is four (i.e. figure 3A), and the plurality of electronic elements (i.e. elements 202) are arranged at vertices (top) of the sensor (106).
As to claim 18, Yen as modified by Inoue discloses the plurality of electronic elements include a plurality of power supply units (110), a number of the plurality of power supply units is three (i.e. figure 3A), and the plurality of power supply units are arranged at three vertices of the sensor.
As best understood to claim 20, Yen as modified by Inoue discloses the plurality of electronic elements (106, 108, 110, 112, 114, 116), include first elements (i.e. elements 110) arranged near sides of the circuit board and second elements (108, 112) arranged near vertices of the circuit board, the first and second elements are symmetrically arranged on the circuit board.
As to claim 21, Yen as modified by Inoue discloses the one or more dummy elements (110) have a cube shape.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Inoue.
Regarding claim 22, Yen as modified by Inoue discloses all of the limitations of claimed invention except for a weight of each of the one or more dummy elements is between 0.5 grams and 2 grams.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a weight of each of the one or more dummy elements is between 0.5 grams and 2 grams as taught by Yen in order to provide light weight component/element mounted on the circuit board, since it has been held that discovering an optimum value of a result effective variable involves only routine Skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,4-5,7, 11-14, 16-18, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848